PD-1095-15
                              PD-1095-15                               COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
August 25, 2015                                                        Transmitted 8/21/2015 3:42:55 PM
                                                                         Accepted 8/25/2015 4:38:07 PM
                                                                                         ABEL ACOSTA
                                  NO. 10-13-00409-CR                                             CLERK

 ADAM BROOKS                               §       IN THE COURT
                                           §
 VS.                                       §       OF CRIMINAL APPEALS
                                           §
 THE STATE OF TEXAS                        §       AUSTIN, TEXAS

              MOTION FOR EXTENSION OF TIME TO FILE
         PETITIONER'S PETITION FOR DISCRETIONARY REVIEW

 TO THE HONORABLE COURT OF CRIMINAL APPEALS:

         COMES NOW the Petitioner and moves the Court for an extension of time

 to file the Petitioner's Petition for Discretionary Review in this cause, and in

 support thereof would show the Court as follows:

         (a) The deadline for filing the Petitioner's Petition for Discretionary Review

 is Saturday, August 22, 2015.

         (b) The Petitioner hereby requests an extension of time to file the Petition

 for Discretionary Review until September 25, 2015.

         (c) Appellate counsel has been in trial in The State of Texas v. John Tolbert

 in Brazos County, and could not complete the Petition for Discretionary Review

 within the 30 days required.

         (d) This is Petitioner's first request for an extension.

         (e) This case was set in the 10th Court of Appeals-Waco.

         (f) The 10th Court of Appeals' judgment was handed down on July 23,

 2015.


                                               1
      (g) This case was styled Adam Lamar Brooks v. The State of Texas, No. 10-

13-00409-CR.

      (h) There has been no motion for rehearing filed in this case.

      WHEREFORE, PREMISES CONSIDERED, the Petitioner moves this

Court to grant an extension of time to file his Petition for Discretionary Review

until September 25, 2015.

                                       Respectfully submitted,

                                       GREENING LAW


                                BY:_/s/_Craig Greening_ _ _ _ _ _ __
                                    CRAIG A. GREENING
                                    SBOT # 24025395
                                    P.O. Box 152
                                    Bryan, Texas 77806
                                    979/779-2000
                                    FAX: 979/779-2033
                                    ATTORNEY FOR PETITIONER




                                          2
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing motion was

delivered via email to Doug Howell, District Attorney's Office, at

dhowell@brazoscountytx.gov.


                                      __ls/_Craig Greening_ _ _ _ _ __
                                      CRAIG A. GREENING




                                         3
                                       AFFIDAVIT

STATE OF TEXAS                     §

COUNTY OF BRAZOS                   §

      I, CRAIG A. GREENING, the undersigned, being duly sworn, say:

                                           I.

      I am CRAIG A. GREENING, Attorney in the above-entitled and numbered

case. I hereby swear the above and foregoing is true and correct to the best of my

knowledge.

      This extension is not sought for delay only, but that justice may be done.

                                                11~(11~.,.,7
                                                [r         /I
                                         CRAIG A. G     gf.JING

      SUBSCRIBED AND SWORN TO BEFORE ME this                    L-1   day of

  Aveusr ,         2015.



          MA'< JMl~Ll MARTl~H
          MY commission Ellpires
             November 6, 2018




                                           4